The questions presented in this case are decided in the case between the same parties at this term of the court, on the appeal of the defendant. It is unnecessary to repeat the reasons there stated; but, as it was decided the plaintiff could not recover the tract of land sued for, consisting of one hundred and fifty-six acres, by reason of the equitable counter-claim set up by the defence, we hold the defendant is entitled to the possession of that tract of land; and the legal title being in the plaintiffs, he has the right to a decree for the conveyance of the legal title from the plaintiffs and that it be declared in the decree that the effect thereof shall be to transfer to the defendant the legal title of the said land in fee simple. *Page 405